DETAILED ACTION

Election/Restrictions

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Restriction to one of the following inventions is required under 35 U.S.C. §121:

The application claims two or more independent or distinct species:

Species 1, in claim1 having: a reservoir, a cradle, an alignment aiding unit, an external device having an imaging unit to process real time images, effect translation of an applicator over a nail where the user views the real time images and a drying cycle. 
Species 2, in claims 2 and 3 having:  nail color or designs and broadcasting a screen capture.
 Species 3 in claims 4 and 5 having: a preview of nail color designs, sharing with social networks, hosting live nail parties with audio and video, and broadcasting a screen capture
Species 4 in claims 6-20 having: a preview of nail color or designs, integrated touch display, nail painting, imaging the painted nail, and sharing the nail image.
 
The species are independent or distinct because the species are mutually exclusive for the following reasons:

Species 1, having at least an applicator with a reservoir and cradle an external imaging device for image processing has limitations which are mutually exclusive with Species 2 previewing nail colors or designs and broadcasting a screen capture.

Species 1, having at least an applicator with a reservoir and cradle an external imaging device for image processing has limitations which are mutually exclusive with Species 3 previewing nail colors or designs, sharing with social networks, and hosting live nail parties with audio and video, and broadcasting a screen capture.


Species 1, having at least an applicator with a reservoir and cradle an external imaging device for image processing has limitations which are mutually exclusive with Species 4 previewing nail colors or designs and an integrated touch display.

Species 3 previewing nail colors or designs, sharing with social networks, and hosting live nail parties with audio and video, and broadcasting a screen capture has limitations which are mutually exclusive with Species 4 having an integrated touch display.


In addition, these species are not obvious variants of each other based on the current record.


The Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, there is no claim that is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

Nail apparatuses are in CPC A45D; Social Networking is in CPC G06Q, Broadcasting is in CPC H04L or H04W, touch displays and previewing are in CPC H04N, image processing is in CPC G06T.

Accordingly, the species are seen to recite mutually exclusive features, and searches for one species would not likely uncover references for the other species.  The mutually exclusive features would require searching in different classes, different sub-classes, and/or using different search strategies, thereby imposing a search burden on the Examiner.

The Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571).  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675